DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Claims 1-7 have been examined in this application.  This communication is the first action on merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2012/0060294 to Dzioba et al. (hereinafter Dzioba) in view of U.S. Patent 6,487,738 to Graebe.
As per claim 1, Dzioba teaches:  A ball combination module with pressure detection and regulation (See Abstract: “therapeutic support device”), comprising one or multiple sets of pressure controlling ball modules longitudinally or transversally extending to constitute a large-area pattern (see Fig. 1-3C, array of load bars [104A/B] and elongated pins [106A/B]), the pressure controlling ball module further comprising:
multiple pressure controlling balls composed of balls and cylinders connected to the balls in a one-to-one manner (see Fig. 1-3A, each pin [106A/B] of the multiple of pins has a lower portion [‘B portion’ cylinder w lower base portion 302] and an upper portion ‘A’ that forms a rounded ball-like structure at its top, see also para [0032]);
a combination board (see Fig. 1-3A, top stand-off [108]) having a surface (see Fig. 3A-B, upper-most outer surface [110]) formed with fixing holes (see Fig. 1-2, openings [112A]) to allow the cylinder and the ball to pass reciprocatingly (see para [0048, 0051]: “actuated and non-actuated positions”) in conjunction with lower gaskets to perform clamping and positioning (see Fig. 3A/B, lower base portion [302] functions as a gasket an limits upward positioning of the pin [106A/B]); and 
an inflating/deflating electromagnetic valve set (see Fig. 17, regulator valves [2208], and dump valves [2210]) and a pressure sensor (see para [0066]: “pressure regulators” and “sensors that examine load, pressure…”) connected to the cylinder.
Dzioba does not explicitly teach upper gaskets to perform clamping and positioning.
Graebe, however, teaches upper and lower gaskets to perform clamping and positioning (see Fig. 1, upper gasket = “compressible buffer [25]”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Dzioba with these aforementioned teachings of Graebe to have further included upper gaskets as taught by Graebe on the pin/cylinder structure of Dzioba to provide improved alignment of the pin of Dizoba through the opening (see Graebe, col. 4, lines [44-46]).
As per claim 2, Dzioba as modified by Graebe teaches all the limitations in the above rejection of claim 1, and Dzioba also teaches: wherein the combination board is directly formed by a plate having a required area size (see Fig. 1-3A, [108]: top stand-off and para [0034], stand-off [108] is sized to accommodate all the pins contained within), or by bridging multiple plates having inverse-U shaped cross-sections.
As per claim 3, Dzioba as modified by Graebe teaches all the limitations in the above rejection of claim 1, and Dzioba also teaches: wherein the ball of the pressure controlling ball has one single opening connected to the cylinder (see Fig. 3A, top “ball-like” portion of cylinder [106A] is connected to main elongated portion of cylinder through an opening), the cylinder is communicated and connected to the inflating/deflating electromagnetic valve set (see Fig. 17, connection of bladders [102A/B] to valves [2208/2210] that regulate pin [106A/B] positioning is connected thru pneumatic lines [2200], and the pressure sensor has module sensing and regulating functions (see para [0066]: “sensors that examine load, pressure, temperature, and moisture, with or without respect to time”).
As per claim 4, Dzioba as modified by Graebe teaches all the limitations in the above rejection of claim 1, and Dzioba also teaches: wherein a pressure-sensing intake control electromagnetic valve (see Fig. 17, regulator valves [2208]) of the inflating/deflating electromagnetic valve set is connected to the cylinder (see Fig. 17, [106A/B] is connected via bladders [102A/B]) and an external pressure source (see Fig. 17, pump [2206] and/or accumulator [2214]) to provide inflation control, and the deflation control electromagnetic valve (see Fig. 17, dump valve [2210]) is connected to the cylinder through the gas conduit (see Fig. 17, pneumatic lines [2220] and/or muffler [2216]) to provide deflation control (see also para [0061]).
As per claim 5, Dzioba as modified by Graebe teaches all the limitations in the above rejection of claim 4, and Dzioba also teaches: wherein the inflating/deflating electromagnetic valve set further comprises electromagnetic valve control lines for electrical connections to the pressure-sensing intake control electromagnetic valve, the deflation control electromagnetic valve, and a circuit control system (see Fig. 17, electric lines as shown, connect regulator/dump valves [2208/2010] with a Pneumatic control unit [2204] and the pump [2206]), wherein the circuit control system is independently present or integrated with an external computer apparatus (see Fig. 17, “can include user interface console [2202]” also “can be provided in a portable case [2212]”) and comprises: an electromagnetic valve controller electrically connected to the electromagnetic valve control lines of the pressure-sensing intake control electromagnetic valve and the deflation control electromagnetic valve (see Fig. 17, UIC [2202] is connected to PCU [2204] which connects to all valve elements via electric lines to control pressures, see also para [0061]); and a signal analyzing processor (see Fig. 17, PCU functions as the “analyzing processor” per para [0061-0063]) electrically connected to the pressure sensors of all the pressure-sensing intake control electromagnetic valves (see Fig. 17, schematic lines show connections between respective elements).
As per claim 6, Dzioba as modified by Graebe teaches all the limitations in the above rejection of claim 1, and Dzioba also teaches: wherein the sets of pressure controlling ball modules longitudinally or transversally extend to freely form an anti-pressure-ulcer board pad having an arbitrary area size (see Fig. 1-2, extend in an array, see also para [0003]).
As per claim 7, Dzioba as modified by Graebe teaches all the limitations in the above rejection of claim 6, and Dzioba also teaches: wherein the anti-pressure-ulcer board pad is applied to a mattress or a wheelchair cushion (see para [0003]: “it may replace a mattress, pillow, or pad or it may be placed on top of a mattress, pillow, or pad. It may also be used with chairs, wheelchairs, and other load-bearing devices on which a user may be disposed for long periods of time.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited patents show therapeutic body supports with similar properties to the claimed invention. They show the general state of the art and are of general relevance with respect to the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420. The examiner can normally be reached MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/13/2022